Citation Nr: 0033637	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for residuals of left knee 
injury.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active duty from February 1966 to February 
1969.

In September 1970, the veteran applied to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
for service connection for a left leg fracture inter alia.  

In a January 1971 rating decision, the RO established service 
connection for a plantar wart and deferred the claim for 
service connection for a left leg fracture pending receipt of 
further evidence; however, the RO did not issue any further 
decision or notice concerning the claim.  The veteran re-
applied for service connection in February 1980 and the RO 
responded by requesting that the veteran assist in obtaining 
any medical records of a diagnosis of knee fracture.  In 
October 1994, the veteran reported left knee arthritis and 
again requested service connection for the left knee.  In a 
February 1995 rating decision, the RO determined inter alia 
that no new and material evidence had been submitted to 
reopen the claim; however, in an attached notice letter, the 
claim was not mentioned.  

The veteran applied for service connection again in December 
1997 and in February 1998.  In an April 1998 rating decision, 
the RO determined that no new and material evidence had been 
submitted.  

In May 1998, the veteran submitted copies of service medical 
records documenting the claimed knee injury.  Thereafter, in 
a December 1998 rating decision, the RO reopened the claim, 
but determined that it was not well grounded.  

The veteran submitted a notice of disagreement in July 1999.  
The RO issued a statement of the case and received the 
veteran's substantive appeal in August 1999.

As an initial matter, it appears that there has not been a 
final decision on the issue of service connection for a left 
leg or knee condition.  The 1971 RO letter informed the 
veteran that the decision was deferred.  The 1980 RO letter 
requested the veteran's assistance in finding the service 
medical records.  Subsequent RO decisions informed the 
veteran that he had not timely appealed an earlier decision; 
however, as no prior final decision on service connection can 
be found, the Board of Veterans Appeals (Board) will not 
address the new and material evidence issue.  In any event, 
the claim has been "reopened" on the basis of service 
department records which had not previously been available to 
VA.  Should service connection be granted, the effective date 
would be subject to 38 C.F.R. § 3.400(q)(2) (2000) (date of 
receipt of earlier claim, since it is considered that service 
records had been lost or mislaid).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran has claimed that he has an arthritic left knee 
that he feels has stemmed from his in-service left knee 
injury.  The veteran has not had a recent VA examination to 
determine the nature and extent of any left knee disorder or 
etiology thereof.  The duty to assist includes ordering a 
fresh examination if the record is insufficient.  See 
38 C.F.R. § 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 90, 
93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received for his left knee that are not 
currently of record.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of the left knee.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the veteran's complaint of 
left knee pain.  If a left knee disorder 
is found, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that the left knee 
disorder is a result of the left knee 
injury sustained in October 1966.  All 
examination findings along with the 
complete rationale for any opinions and 
conclusions should be set forth in a 
legible report.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


